Gilbert, J. :
The wrongs and injuries of which the plaintiff complains were inflicted upon him by the government of St. Domingo, while lie was residing in that country, and was in all respects subject to its laws. They consist of acts done by the defendant in his official capacity of president of that republic. The sole question is, whether he is amenable to the jurisdiction of the courts of this State for those acts. If he is, no doubt his having been served with process here gives the court jurisdiction of his person, and the action being-transitory, the court has also jurisdiction of the subject-matter.
The counsel for the plaintiff relies on the general principle, that all persons, of whatever rank or condition, whether in or out of office, are liable to be sued for acts done by them in violation of law. Conceding the truth and universality of that principle, it does not establish the jurisdiction of our tribunals to take cognizance of the official acts of foreign governments. We think that, by the universal comity of nations and the established rules of international law, the courts of one country are bound to abstain from sitting in judgment on the acts of another government done within its own territory. Each State is sovereign throughout its domain. The acts of the defendant for which he is sued were done by him in the exercise of that part of the sovereignty of St. Domingo which belongs to the executive department of that government. To make him amenable to a foreign jurisdiction for such acts, would be a direct assault upon the sovereignty and independence of his country. The only remedy for such wrongs must be sought *600through the intervention of the government of the person injured, or by an appeal to the sense of justice of that, which inflicted the injury.
In the case of the Duke of Brunswick v. The King of Hanover, (2 H. L. Cas., 1), the House of Lords in England held, that the defendant, who was also a British subject, and was in England exercising his rights as such subject, could not be made to account '.n the Court of Chancery, for acts of state whether right or wrong, done by him in Hanover, and elsewhere abroad in virtue of his authority as a sovereign, and not as a British subject. The adjudication was put upon the principle, that no court in England could entertain questions to bring sovereigns to account for acts done in their sovereign capacities abroad.
The general rule, no doubt, is, that all persons and property within the territorial jurisdiction of a State are amenable to the jurisdiction of its courts. But the immunity of individuals from suits brought in foreign tribunals for acts done within their own States, in the exercise of the sovereignty thereof, is essential to preserve the peace and harmony of nations, and has the sanction of the most approved writers on international law. It is also recognized in all the judicial decisions on the subject that have come to my knowledge. (See 2 Phil. Int. Law, 121, et seq. ; Wheat. Int. Law [Lawrence ed.], 189, note; The Exchange, 7 Cranch, 1151; The Santissima Trinidad, 7 Wheat., 283.)
The fact that the defendant has ceased to be president of St. Domingo does not destroy his immunity. That springs from the capacity in which the acts were done, and protects the individual who did them, because they emanated from a-foreign and friendly government.
The order appealed from must be affirmed with costs.
Present — Barnard, P. J., Gilbert and Dykhan, JJ.
Order affirmed with costs and disbursements.